Title: To James Madison from George W. Erving, 6 March 1802
From: Erving, George W.
To: Madison, James


					
						No. 6
						Sir.
						London March 6th. 1802.
					
					I think it my duty to make you particularly acquainted with the proceedings of the 

Commissioners under the 7th. Article of the British Treaty respecting one of the appointments in 

connection with the Board, with which the President has been pleased to honor me, & that the 

business may be more fully before you, I have annexed to this the several letters & extracts 

from No. 1 to 6 inclusive. By your letters of July 27t. I was authorized to take upon me the duties 

of Mr. Cabot which were particularly pointed out to be the ascertainment of losses upon 

references made by the commissioners; these letters I communicated as you desired to Mr. 

King. When the board Reassembled, concluding that Mr. King had made known the intentions of the 

President to the American Commissioners, who woud in Course do what was necessary at the 

Board for carrying these intentions into Effect, I did not address any direct communication to that 

body myself on the first day of their meeting; (15 Feby.) on that day after considering the 

convention in form, the board directed their Secretary to write letters to Messrs. Cabot & Glennie 

“assesors” of the Board requiring them to attend their duty; on the 22d. the Board met 

again, & on the 23d. happening to Receive a letter from Mr. King respecting some other 

business on which I had officially written to him, I found the Postscript marked No. 1, to 

which I replyed No. 2, & on the 24th. gave formal notice to the Board of my appointments; & 

on the suggestion of Mr. King in a conversation which I had with upon this subject, on the 27th. 

addressed the letter No. 4 with the Extract to them; this was read at the Board on the 2d. of 

March, being the third day of their meeting. On that day also a letter was Read from Mr. 

King to the Effect stated in his letter No. 5; On that day I presented myself to the 

Board & the subject of my appointment as “assessor” came under consideration. The 

board observed that they had Received the several notifications before mentioned, & that of 

course they recognized me as Agent for claims before the Board, as well as for conducting the 

cases in the Courts; but the particular office held by Mr. Cabot & so clearly pointed out in the 

letter of the Secretary of State was one originally of their own appointment; the assessor of the 

Board was an officer belonging to the board, & amenable to them; they imagined that this had 

not been understood by the secretary of state; they expressed all respect for his Recommendation 

& that of the President, yet they were of Opinion that the Offices of Agent & of Assessor were in 

their nature incompatible. The laudable desire of the Agent, & perhaps his duty, was to swell the 

claimant’s account of loss as much as possible; but the business of assessor was to direct 

the judgement of the board in fixing the Estimate of loss on an Equitable 

footing according to mercantile Rules & experience; how then coud the same person acting 

one day as agent, & next day as “assesor” cut down his own accounts; they observed also 

that it was fit for me to consider how far I shoud be able to give from my other business 

sufficient attention to this department, & also whether not being a merchant I considered 

myself to be possessed of sufficient mercantile information to undertake this business which 

they upon the same grounds confessed themselves incompetent to, & which therefore had 

induced them at first to appoint Mr. Cabot in connection with Mr. Glennie; & of whose 

conduct & ability they Expressed themselves perfectly satisfied. They then stated some minor 

objections which as they seemed calculated merely to discourage me from undertaking the 

Office it will be needless to trouble you with. To the whole of this I answered that I coud 

not pretend to say what you might have understood of the precise Nature of the appointment 

in question, that Mr. Cabot had been informed by Government that there was no necessity for 

his attendance here, & that all his duties it was manifest were assigned to me by your 

letter; but upon the supposition that Government was aware that the Office of 

“assessor” to the board was in the appointment of the board, yet as it woud doubtless be 

agreed by the English Commissioners that the person now to be connected with Mr. Glennie 

shoud be an American (to which they assented) & as the assessors were paid out of a 

fund half of which was furnished by Government, it might have been reasonably concluded 

that the individual designated by the President woud as a matter of course be the person 

chosen by the Board. As to the question of incompatibility, I conceived that I stood precisely on 

the same ground as Mr. Cabot; by Referring to Mr. Pickerings letters I found that Mr. Cabot was 

appointed Commercial Agent, as Mr. Williams was the law Agent in the Room of Mr. Bayard; that his 

duty as commercial Agent, was to state the amount of Claimants loss as high as the documents 

woud admit of, in the same manner as that was now my duty. As to the Remainder, being no 

Merchant & having no pursuit of my own, all my time woud be devoted to the public & I did 

not doubt woud be found sufficient. As to the other objection which was put to me for 

consideration I observed, that it appeared to me that precisely the same Extent of mercantile 

information was necessary to make up those Estimates of Loss which it is my duty to make & 

which I have already made for cases in the Courts, as woud be Required for making up the 

Estimates for their board; that those Estimates were always made up from documents furnished 

by the claimants themselves, & in fact besides attention & care, Required nothing but such 

an acquaintance with Arithmetic as every man had. As to the first point of my Reply I was 

answered by the American Commissioners Messrs. Gore & Pinkney that at the time of 

Cabots being appointed assessor it being before understood that he was the commercial Agent, 

the same objection upon the ground of incompatibility occurred; but that the board had been 

assured by them. Messrs. G. & P. that Mr. Cabot’s Agency shoud cease! & that it did in fact 

merge in that of Mr. Williams; to this I observed that if there was a merger of his Office, I had 

good Reason to think that there was no merger of the Salary annexed to it. Not to trouble you 

with further minutiæ of this discussion, I found the objection of incompatibility so strongly 

urged, that I concluded a further opposition to their will on my part; might Create 

dispositions which certainly woud not promote the interest of the Claimants or facilitate my 

duties; & therefore on March 4h. I wrote to the Comrs. No. 6. I have thought it 

however a duty not to be dispensed with thus to lay before you the circumstances of this 

procedure on the part of the board; in doing this, I have stated very faithfully their Arguments as 

well as my own; nor could I be so insensible to the good opinion of the President as to suffer 

to pass subsilentio, what I consider as, a most unreasonable 

oposition to his Arrangement. Permit me to add one or two observations, not I assure you Sir 

with any personal motive, but because I think them calculated to shew the spirit of this 

proceeding on the part of the American Commissioners. Whatever may be said on the merger of 

Mr. Cabots Office into that of Mr. Williams; it must have been known to Mr. Gore, that Mr. 

Cabot had many powers of Attorney from the Claimants, & acted as their private Agent, which 

would certainly render him as objectionable on the Score of incompatibility as tho he were 

the public agent; the same is to be said of Mr. Glennie; the house of McKenzie & Glennie of 

which he is a member having also several powers of Attorney; but perhaps it may be said that 

Mr. Cabot transferred his Powers to Mr. Williams, & Mr. Glennie his powers to Mr. 

McKenzie. But did they retain no Interest in the Commissions or profits of these Agencies? This 

situation of “Assessor” too, has been made by the commissioners a place of great profit; 

upon the representation some time ago of the assessors that 5 Gs Each upon Each 

Report was not a sufficient Compensation for their trouble, the commissioners in Effect 

allowed them 10 Gs by directing that in Each case two Reports should be made, one 

for the Ship, & another for the Cargo. Mr. Pinkney observed that he did not think Mr. Cabot 

overpaid for all his trouble by his Salary & by the proceeds of these Reports; & yet the 

Commissioners now leaving with me the care of bringing the cases from the Courts collecting 

the documents, & stating the claimants Account of loss, assign the assessorship to Mr. 

Cabot, the duties of which Office are certainly not so great & the Emoluments of which are 

so profuse. But I state these things Sir with no other view than that the whole business may be 

clearly before you. Remaining always with the most perfect Respect Your very obt. St.,
					
						George W Erving
						A.U.S.
					
					

						17th: March 1802.

						P:S. In Mr: Williams’s Accot: forwarded to you are found these two entries

						
							
								1798.
								
							
							
								Decr: 31.
								To Cash pd: Samuel Cabot, Commercial  Agent of the United States of America, for Postage of Claimants’ letters and Papers, in ’98.
								}
								90: 0: 10
							
							
								1800.
								
							
							
								Jany: 1
								To Cash pd: Saml: Cabot Esqr: for Postage last  year thro’ Bird & Co:
								}
								47: 7: 4
							
						

						It will be also observed that Mr: Williams in no part of his 

Account charges more for his Salary than was originally allowed him; 

which seems to shew that, to the last Mr: C. received ye:
Salary and was considered by Mr: W’s as Commercial Agent.
					
					George W Erving

					
						March 18th.
						The French have Received Accts. of the Landing Effected by their Troops in St. Domingo, & Buonoparte has been congratulated by the two Emperors on the Settlement of the Italian Republic.
					
					G. W. E.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
